Citation Nr: 1710301	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  08-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation, claimed as due to in-service exposure to an herbicide agent.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety and depression, including as due to a skin disability.

(The claim for entitlement to an initial rating greater than 10 percent for bilateral hammertoes, status post corrective surgery of the fourth and fifth hammertoes with residual scars and degenerative changes, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs Regional Office (RO).  A videoconference Board hearing was held at the RO in September 2007 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.

In November 2011, the Board denied service connection for a skin condition and a psychiatric disorder.  The Veteran appealed the Board's November 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court vacated and remanded the Board's November 2011 decision based on a Joint Motion for Remand (Joint Motion).

In March 2013, in accordance with the Court's July 2012 Order granting the Joint Motion, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In January 2015, the Board denied service connection for a bilateral eye disability, to include keratoconus, a skin disability, to include lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation, and an acquired psychiatric disorder other than PTSD, to include anxiety and depression, including as due to a skin disability.

The Veteran appealed the Board's January 2015 decision to the Court.  In an August 2016 memorandum decision, the Court set aside that part of the January 2015 Board decision which denied service connection for a skin disability and for an acquired
psychiatric disorder other than PTSD and to an initial evaluation higher than 10% for service-connected bilateral hammertoe (which is the subject of a separate Board decision) and remanded those matters for further action.  The Court also affirmed the Board's denial of service connection for a bilateral eye disability, to include keratoconus.  As such, that issue is not before the Board.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its August 2016 memorandum decision, the Court found that VA needed to conduct additional development of the Veteran's claims for service connection for a skin disability and an acquired psychiatric disorder other than PTSD.  Because it is bound by the Court's August 2016 memorandum decision, the Board concludes that remand is required in this appeal.

As to the skin disability claim, the Court found in August 2016 that the Board needed to attempt to obtain any outstanding records pertaining to the Veteran's report that he was exposed to herbicides in service.  The Court noted that, in an April 2007 letter which was date-stamped as received by VA in October 2007, the Veteran reported that he had been assigned to remove old stored chemicals from a flight hangar and that, while he was carting a rusted drum of toxic herbicides, the drum disintegrated and its contents covered his entire body.  He claimed that he was placed in a shower and then sent to the hospital for treatment.  He also claimed that his hands were exposed to chemicals and he had a skin rash in service while he was in confinement. 

The Veteran's Benefits Administration Manual (M21-1) provides a procedure for verifying exposure to herbicide agents in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  Such procedures are to be followed when the Veteran served during the Vietnam era or in Korea at or near the DMZ during special dates.  The Veteran's active service does not meet these requirements.  The Court nevertheless found in its August 2016 memorandum decision that VA must perform additional herbicide exposure development as outlined below.  

Under, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, this procedure requires: (1) asking the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure; (2) furnishing the detailed description of exposure to Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether an herbicide agent was used as alleged.  If a review by Compensation Service confirms that an herbicide agent was used as alleged, then a determination must be made as to whether service connection is in order.  If this review does not confirm that an herbicide agent was used as alleged, then a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to an herbicide agent.

In regards to the service connection claim for an acquired psychiatric disability other than PTSD, the Court found in August 2016 that the June 2011 VA medical opinion relied on by the Board in denying this claim was inadequate.  The Court found that, although the June 2011 VA clinician noted that the Veteran's service treatment records substantiate contentions of emotional problems in service and a May 1981 service record indicated emotional instability or irrational or suicidal behavior, this clinician was unclear as to how he reached the conclusion that the military medical record did not substantiate any disabling psychiatric illness and did not substantiate any mental illness beyond what could be attributed to marijuana abuse. 

The Court also noted in its August 2016 memorandum decision that the June 2011 VA clinician's opinion that the Veteran's skin conditions "are a credible underlying factor for diagnoses of generalized anxiety disorder and mood disorder due to [a] medical condition" would be inextricably intertwined with any determination regarding the service connection claim for a skin disorder.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a skin disability and/or for an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Complete the procedures provided in the Veterans Benefits Administration Manual M21-MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, for verification of any herbicide agent exposure, to include the Veteran's assertions in an April 2007 letter that a drum filled with toxic herbicides disintegrated and he was covered with the drum's contents while he was stationed stateside at Dyess Air Force Base and he received medical treatment for such chemical exposure.  All documentation sent and received by the AOJ as part of this development request must be associated with the claims file.

3.  Thereafter, the AOJ should obtain a VA opinion by an appropriate clinician concerning the contended etiological relationship between the Veteran's claimed skin disability and active service.  The claims file and a copy of this REMAND should be provided to the clinician for his or her review.  

Following a review of the claims file, to include the January 2011 VHA medical opinion of record, the clinician should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed skin disability, to include lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation is related to active service or any incident of service, to include in-service exposure to an herbicide agent, if verified by the AOJ.  The clinician also should consider the Veteran's statements at his September 2010 Board hearing that his claimed skin disability began during active service.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician should explain why this is so.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of any current acquired psychiatric disability other than PTSD, to include anxiety and depression.   The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences acquired psychiatric disability other than PTSD, to include anxiety and depression, which is related to active service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a skin disability, if present, caused or aggravated an acquired psychiatric disability other than PTSD, if diagnosed.  Separate opinions must be provided for each acquired psychiatric disability other than PTSD diagnosed.  

The examiner should consider the Veteran's May 1981 service treatment record which indicated emotional instability or irrational or suicidal behavior, his May 1981 separation examination which indicated that there was no evidence of mental illness, and any other pertinent service treatment and personnel records associated with the claims file.

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

